United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0091
Issued: July 26, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On October 15, 2018 appellant filed a timely appeal from a September 17, 2018 of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-0091.
The Board has duly considered the matter and finds that this case is not in posture for a
decision.
By decision dated October 2, 2009, OWCP accepted appellant’s claim for hearing loss due
to his employment-related noise exposure. However, it denied his claim for a schedule award
finding that his hearing loss was not sufficiently severe to be ratable.
Following this decision, appellant submitted additional medical evidence regarding the
extent of his permanent hearing loss, including a December 20, 2012 audiogram received by
OWCP on February 11, 2013. OWCP also developed the medical evidence, including referral to
a second opinion physician and review by an OWCP district medical adviser (DMA). This referral
to the second opinion physician also produced an April 10, 2014 audiogram. On August 8, 2017
OWCP advised appellant that the DMA recommended obtaining new audiometric tests and that
once they were received the case would be referred back to the DMA for an opinion of the extent

of his hearing loss, if any, for purposes of a schedule award. On September 5, 2018 OWCP
received an August 28, 2018 audiogram.
On September 5, 2018 appellant requested reconsideration of the merits of his claim and
submitted additional evidence of hearing impairment. By decision dated September 17, 2018,
OWCP declined to reopen his schedule award claim finding that his request for reconsideration
was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that, in accordance with relevant case law and regulations, the case should
be remanded for adjudication of appellant’s schedule award claim. A claimant may seek a
schedule award or an increased schedule award at any time if the evidence establishes that he or
she sustained impairment or increased impairment at a later date causally related to the accepted
employment injury.1
As appellant requested reconsideration of his schedule award decision and OWCP received
new medical evidence in support of the claim, OWCP failed to properly adjudicate and process
the claim.2 The Board will therefore remand the case for further development, if necessary,
followed by a de novo merit decision addressing the medical evidence submitted in support of
appellant’s schedule award claim. Accordingly,

1

See S.B., Docket No. 15-1499 (issued October 16, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.7(b) (January 2010).
2
OWCP developed the medical evidence in furtherance of appellant’s schedule award claim. Proceedings under
FECA are not adversarial in nature, and OWCP is not a disinterested arbiter. See T.E., Docket No. 18-1595 (issued
March 13, 2019); J.S., Docket No. 16-0777 (issued January 3, 2017); Vanessa Young, 55 ECAB 575 (2004). The
claimant has the burden of proof to establish entitlement to compensation, but OWCP shares responsibility in the
development of the evidence to see that justice is done. See V.H., Docket No. 18-0848 (issued February 25, 2019);
T.R., Docket No. 17-1961 (issued December 20, 2018); William J. Cantrell, 34 ECAB 1223 (1983). Once OWCP
undertakes development of the record, it must do a complete job in procuring medical evidence that will resolve the
relevant issues in the case. Id.; See V.B., Docket No. 18-1273 (issued March 4, 2019); Richard F. Williams, 55 ECAB
343, 346 (2004).

2

IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: July 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

